Title: James H. McCulloch to Thomas Jefferson, 25 September 1816
From: McCulloch, James H.
To: Jefferson, Thomas


      
        
          Sir
          Custom House  Baltimo  Collts Off’ Sept 25 1816
        
        I yesterday received a bill of lading of two cases Tuscan wine for your order, in a letter from Mr Thomas Appleton of Leghorn. The vessel has just entered that bears the consignment & it may be some days before they are landed. It will enable me to forward them to you in the most convenient manner, if you can give me some directions as to the route in which they will be least exposed by a land carriage. It is presumable this will be
			 by shipment to Richmond:  but it is desireable to wait your direction.
        Agreeably to the wish made known heretofore at this office, a statement is given of the duty & charges below, by estimation:  If left to ourselves it would be esteemed something like a duty to transmit them as free as your letters.  It must only be added further, that as long as the present Collector is in a situation to render any services, he hopes that that the pleasure will be afforded him by your making that use of him which your occasions may require.
        
          I am Sir with sincere respect Your obt servt
          Jas H McCulloch
        
      
      
        
          
            Tuscan wine in bottles
            114 bottles Galls 22 @ 70 Cts 
            Ds 15.40
          
          
            
            ¾ gro’ @ 144 Cts
            1.10
          
          
            Mr C F Kalkman owner of the vessel charges no freight
          
        
      
    